Citation Nr: 1441905	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2009, for the grant of service connection for depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for depression, prior to February 14, 2013.

3.  Entitlement to an increased rating for depression, currently evaluated as 30 percent disabling.

4.  Entitlement to an initial evaluation in excess of 20 percent for low back disability, prior to February 14, 2013.

5.  Entitlement to an increased rating for low back disability, currently evaluated as 40 percent disabling.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The October 2009 rating decision granted service connection for low back disability, effective October 24, 2006.  The August 2011 rating decision granted service connection for depression with a rating of 10 percent effective November 10, 2009.  In a March 2013 rating decision, the RO increased the Veteran's rating for the Veteran's depression to 30 percent and for his low back disability to 40 percent, effective February 14, 2013.  

The issue of total disability rating for individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ)


FINDINGS OF FACT

1.  On January 15, 2009, the Veteran filed an informal claim of service connection for psychiatric disability.

2.  From January 15, 2009 to February 14, 2013, the evidence shows that the Veteran's depression was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  As of February 14, 2013, the evidence shows that the Veteran's depression has been productive of occupational and social impairment with reduced reliability and productivity.

4.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his prior to February 14, 2013, his low back disability was not productive of forward flexion of 30 degrees of less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

5.  As of February 14, 2013, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his low back disability is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

6.  Since January 15, 2009, the Veteran's low back disability was productive of neurologic impairment of the right and left lower extremities that resulted in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of January 15, 2009, for the award of service connection for depression, have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2013).

2.  The criteria for an initial disability rating of 30 percent for depression are met for the period prior to February 14, 2013.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.130, Diagnostic Code 9434 (2013).

3.  The criteria for a disability rating of 50 percent for depression are met for the period beginning February 14, 2013.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.130, Diagnostic Code 9434 (2013).

4.  Prior to February 14, 2013, the criteria for a disability rating in excess of 20 percent for low back disability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

5.  The criteria for a disability rating in excess of 40 percent for back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

6.  Effective January 15, 2009, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code (DC) 8520 (2013).

7.  Effective January 15, 2009, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code (DC) 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I.  Duties to Notify and Assist

The Veteran's appeal arises from the initial grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  VA provided the Veteran with examinations of the spine in January 2009,  July 2011, and February 2013 and an addendum opinion was obtained in May 2009.  VA examinations for mental disorders were provided in July 2011 and February 2013.  The Board finds that these examinations were adequate because the examiner discussed the Veteran's medical history, described his symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Earlier Effective Date Claim

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2013). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 413 (1999). 

The veteran contends that he is entitled to earlier effective date of service connection for depression.  At the January 15, 2009 VA spine examination, the examiner noted, "Vet is depressed because of his LB limitations on hunting, exercises, and family activities, even sex is difficult for him due to his back problems."  As the January 15, 2009 VA spine examination demonstrates that the Veteran was interested in the benefits to which he might be entitled as a result of his depression, the Board finds that this statement in his VA examination satisfies the requirements for an informal claim for benefits.  See 38 C.F.R. §§ 3.155 (a); 3.157(a); Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Accordingly, the Board finds in this case that the January 15, 2009 VA spine examination satisfies the criteria for an informal claim for benefits.  

Having determined that the Veteran's informal claim for service connection for depression was received on January 15, 2009, the next question before the Board is whether a formal claim for service connection for this disability was received within one year of the filing of the informal claim for benefits.  See 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).  The Veteran's notice of disagreement is his formal claim for service connection for low back disability and was received at the RO on November 10, 2009, within one year of the informal claim.  Because the formal claim for service connection was received within one year of the informal claim, the date the informal claim was received, must be accepted as the date of the "claim" or "application" for purposes of determining an effective date under 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 3.400, and 3.155(a).  In light of the foregoing, the Board finds that an earlier effective date of January 15, 2009 is warranted.  The benefit-of-the-doubt rule has been considered in rendering this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

A. Depression

The Veteran is currently rated at 10 percent under DC 9434 for major depressive disorder prior to February 14, 2013 and 30 percent since February 14, 2013.  He seeks higher ratings.

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a rating of 10 percent is assigned for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

(i) Prior to February 14, 2013

At his January 2009 VA spine examination, the Veteran reported that he was depressed because of his low back limitations on hunting, exercises, and family activities, noting that even sex was difficult for him due to his back problems.

At his July 2011 VA examination, the Veteran reported that he "stays away from people."  However, he lives with his wife and continued to work full time as a heavy equipment operator.  He had not been prescribed medications for depression, anxiety or sleep.  The Veteran reported that he awakened easily to noise, was jumpy at times, and had decreased pleasure in daily activities and social withdrawal.  He reported that these symptoms were intermittent.  He reported good concentration and focus.  He had no episodes of violence, but an aggressive verbal reaction when startled.  His GAF score was 70 to 72.  

On review of the evidence above, the Board finds the Veteran's symptoms most closely approximate the criteria for a 30 percent rating.  Overall, the examiner described increased irritability, depressed mood, reduced enjoyment of activities intermittently during episodes of increased pain, but the evidence shows the Veteran generally functions satisfactorily, with routine behavior and normal conversation and self-care.  Finally, his GAF of 70 to 72 reflects no more than slight impairment in social, occupational, or school functioning.

The Board has considered whether a rating higher than 50 percent is warranted, but finds the Veteran's disability picture does not more closely approximate the criteria for a 50 percent rating.  The VA examination did not show, and the Veteran did not allege, symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; or any impairment of memory, judgment, or thinking.  There is also no evidence of difficulty in establishing and maintaining effective work and social relationships as the Veteran is working full time and lives with his wife.  Accordingly, a rating in excess of 30 percent prior to February 14, 2013 is not warranted.

(ii)  Since February 14, 2013

At the February 2013 VA examination, the Veteran reported he was socially isolated and easily angered.  The Veteran continued to work as a heavy equipment operator; however, his irritable and short tempered nature caused him to be the last called for work.  He reported that he was isolated from others at work.  However, he avoided physical violence and showed no suicidal or homicidal ideation.  The examiner reported depressed mood, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  His GAF score was 58.

In a May 2013 VA treatment record, the Veteran reported recurrent nightmares and awakening frequently.  He reported "I'm fine as long as people leave me alone."  His affect was mildly blunted and congruent and he denied suicidal and homicidal ideation.  The examiner noted that he was mildly paranoid regarding his employer and being excluded/ targeted by colleagues at work.  The examiner also noted problems with remote and recent memory.  His GAF score was 46.

Viewing all the evidence, the Board finds that the Veteran's depressive disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, supporting a higher rating of 50 percent.  

The Board has considered whether a rating higher than 70 percent is warranted, but finds the Veteran's disability picture does not more closely approximate the criteria for a 70 percent rating.  The VA examination and VA treatment records did not show, and the Veteran did not allege suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While the Veteran exhibited irritability, he did not show impaired impulse control such as unprovoked irritability with periods of violence.  The only symptom the Veteran shows within the criteria for an evaluation of 70 percent is difficulty in adapting to stressful circumstances (including work or a worklike setting).  His GAF scores of 46 and 58 reflect moderate to serious symptoms of social or occupational impairment.  Accordingly, while some symptoms of the 70 percent rating may be present, the preponderance of the evidence shows that the Veteran's overall disability picture more closely approximates that described in the criteria for the 50 percent rating.

B.  Low Back Disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks an initial evaluation in excess of 20 percent disabling for his low back disability prior to February 14, 2013, and a disability evaluation in excess of 40 percent since February 14, 2013.  There is a separate disability rating of 20 percent in effect for associated neurologic impairment of the right lower extremity and a separate disability rating of 10 percent in effect for associated neurologic impairment of the left lower extremity, both effective February 14, 2013.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's low back disability.  

(i) Prior to February 14, 2013

After a careful review of the record, the Board finds that, prior to February 14, 2013, the Veteran's low back disability warrants no more than a 20 percent rating.  At the January 2009 VA examination, the Veteran's range of motion study of the thoracolumbar spine showed forward flexion of 60 degrees and a combined range of motion of 200 degrees.  The examiner noted that repeated moves did not reveal additional pain, excessive fatigability, incoordination, or weakened movements.  The Veteran reported no incapacitating episodes.

At the July 2011 VA examination, the Veteran's range of motion study of the thoracolumbar spine showed forward flexion of 62 degrees and a combined range of motion of 166 degrees.  The Veteran reported that on repetitive movement or with all activities, the pain in his back increases.  The examiner noted that the Veteran was tested with three repetitions and the Veteran was very stoic and had obvious pain, but his range of motion was identical in all three repetitions.  The Veteran reported that he used no canes, crutches, braces, or assistive devices and had no incapacitating episodes.

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent prior to February 14, 2013 is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).

(ii)  Since February 14, 2013

After a careful review of the record, the Board finds that, since February 14, 2013, the Veteran's low back disability warrants no more than a 40 percent rating.  At the May 2012 VA examination, he reported flare ups that impact the function of his thoracolumbar spine.  On examination, initial range of motion was forward flexion of 30 degrees with painful motion beginning at 20 degrees, extension of 5 degrees with painful motion beginning at 0 degrees, right lateral flexion of 10 degrees with painful motion at 10 degrees, left lateral flexion at 15 degrees with painful motion at 15 degrees, right lateral rotation ending at 15 degrees with painful motion at 15 degrees, and left lateral rotation ending at 10 degrees with painful motion at 10 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions.  The examiner noted that the Veteran attempted to do a second repetition but he was in a great deal of pain and requested not to continue, which the examiner stated was a reasonable request.  The examiner noted that range of motion and joint function were additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use and/or during flare-up with pain, lack of endurance, and stiffness causing the most functional impact.

The examiner noted localized tenderness or pain to palpitation at the para-spinal muscles bilaterally, L3-L5 spinous process, SI joint bilaterally, gluteus maximus on the right, and sciatic notch on the right.  The examiner also noted guarding and/or muscle spasm, resulting in abnormal gait and abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, but there were no incapacitating episodes over the prior 12 months.  The Veteran used a brace regularly.  The examiner noted stiff splinting posture, shifting slow movements, mild scoliosis, mild kyphosis, and positive pelvic rock bilaterally.  The examiner also noted that arthritis was documented.

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 40 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive unfavorable ankylosis of the entire thoracolumbar spine, so as to warrant a 50 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

(iii) Separate Evaluations for Neurological Impairment

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

At the January 2009 VA examination, the Veteran reported occasional burning radicular pain in his posterior knees.  On examination, deep palpitation and stretch test for sciatic mechanical impingement or radicular findings was positive for the right lower extremity.  The examiner diagnosed status post multiple lumbar surgeries with degenerative joint disease/ degenerative disc disease and functional bilateral lower extremity episodic radiculopathy and chronic pain syndrome.

In May 2009, an addendum opinion was obtained regarding the diagnosis of episodic radiculopathy.  The examiner explained that episodic neuropathy is subjective.  The examiner stated he chose to use obvious history and exam data rather than put the Veteran through a long painful drive to the Portland VA for a nerve velocity study of the lower extremities.  He noted that there were right radicular findings on physical examination and left dermatome radiculopathy findings from history, both probably episodic.  

In June 2009, the Veteran reported chronic pain and numbness in his legs bilaterally.  A June 2009 EMG showed no evidence of acute denervation in the muscles tested in the right lower extremity L-4 to S-1 levels, but the examiner was unable to complete the tests required to evaluate for chronic denervation.

The February 14, 2013 VA examiner diagnosed radiculopathy bilaterally in the sciatic nerves.  He diagnosed the right side as moderate and the left side as mild in severity.  In a March 2013 rating decision, the Veteran was granted service connection for right sciatic radiculopathy with an evaluation of 20 percent and service connection for left sciatic radiculopathy with an evaluation of 10 percent, both effective February 14, 2013. 

The Board finds that a 10 percent evaluation is warranted for mild radiculopathy of left lower extremity, effective January 15, 2009, the date of the VA examination which diagnosed episodic radiculopathy.  Further, the Board finds that a 10 percent evaluation is warranted for mild radiculopathy of the right lower extremity, effective January 15, 2009, the date of the VA examination which diagnosed episodic radiculopathy.  

However, the next higher 20 percent evaluation is not warranted under Diagnostic Code 8520 for either the left or the right lower extremity radiculopathy prior to February 14, 2013 as the Veteran's neurological symptoms were not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  Similarly, a 40 percent evaluation is not warranted for the right or the left lower extremities since his neurological symptoms are not shown to be moderately severe in degree.  The 60 percent evaluation is not warranted for either the left or the right lower extremity radiculopathy as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for either lower extremity. 

Further, no other neurologic abnormalities have been associated with the Veteran's low back disorder (other than of the right and left lower extremities), so additional ratings are not warranted. 

C. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's depression and low back disabilities.  The Board finds that the rating criteria contemplate the severity of the Veteran's depression, since the symptoms they set forth are not all inclusive, and no exceptional or unusual disability picture is otherwise demonstrated, and not already compensated.  In regard to his low back disability, pain and functional impairment, as well as neurological impairment, are manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's depression and low back disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of January 15, 2009 for service connection for depression is granted.

Effective January 15, 2009, a 30 percent rating for depression is granted, subject to the law and regulations governing payment of monetary benefits. 

Effective February 14, 2013, a 50 percent rating for depression is granted, subject to the law and regulations governing payment of monetary benefits.

Prior to February 14, 2013, a rating in excess of 20 percent for low back disability is denied.

Since February 14, 2013, a rating in excess of 40 percent for low back disability is denied. 

A separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve is granted, effective January 15, 2009, subject to the regulations governing monetary awards.

A separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve is granted, effective January 15, 2009, subject to the regulations governing monetary awards.

REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted his Application for Increased Compensation Based on Unemployability in March 2014 and reported that he is unable to work due to his disabilities.  Additionally, during the February 2013 VA examination of the thoracolumbar spine, the examiner noted that his thoracolumbar spine condition impacted his ability to work.  The examiner opined that the Veteran would be "hard pressed" to work part-time in a sedentary position and, given the findings of his examination, he would not be able to resume his usual and customary occupation as a heavy equipment operator.  The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3. Then, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation in light of the Veteran's education, training and work experience.  

4. After undertaking any additional development deemed appropriate, the RO should adjudicate the TDIU claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


